UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1217



JARA UZENDA GOBBI,

                                              Plaintiff - Appellant,

          versus


ARTHUR SCOTT GOBBI,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-01-4728-4-22)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jara Uzenda Gobbi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jara        Uzenda   Gobbi    appeals      the    district   court’s    order

dismissing her 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Gobbi’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).              The magistrate judge recommended

that relief be denied and advised Gobbi that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,    Gobbi     failed      to   object     to    the   magistrate    judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                 See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).              Gobbi has waived appellate review by

failing     to     file   objections      after       receiving   proper    notice.

Accordingly, we affirm the judgment of the district court.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2